NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



DAKOTA BLAYZE OVERSTREET,          )
                                   )
           Appellant,              )
                                   )
v.                                 )              Case No. 2D17-4496
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 6, 2019.

Appeal from the Circuit Court for Polk
County; Wayne M. Durden, Judge.

Ronald N. Toward, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


CASANUEVA, KHOUZAM, and LUCAS, JJ., Concur.